Exhibit 1.3 Management’s responsibility for financial reporting The accompanying consolidated financial statements of Just Energy Group Inc. and all the information in this annual report are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by management in accordance with International Financial Reporting Standards.The consolidated financial statements include some amounts that are based on estimates and judgments. Management has determined such amounts on a reasonable basis in order to ensure that the consolidated financial statements are presented fairly, in all material respects. Financial information presented elsewhere in this annual report has been prepared on a consistent basis with that in theconsolidated financial statements. Just Energy Group Inc. maintains systems of internal accounting and administrative controls. These systems are designated to provide reasonable assurance that the financial information is relevant, reliable and accurate and that the Company assets are properly accounted for and adequately safeguarded. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the consolidated financial statements. The Board carries out this responsibility principally through its Audit Committee. The Audit Committee is appointed by the Board of Directors and is composed entirely of non-management directors. The Audit Committee meets periodically with management and the external auditors, to discuss auditing, internal controls, accounting policy and financial reporting matters. The committee reviews the consolidated financial statements with both management and the external auditors and reports its findings to the Board of Directors before such statements are approved by the Board. The consolidated financial statements have been audited by Ernst & Young LLP, the external auditors, in accordance with Canadian generally accepted auditing standards on behalf of the shareholders. The external auditors have full and free access to the Audit Committee, with and without the presence of management, to discuss their audit and their findings as to the integrity of the financial reporting and the effectiveness of the system of internal controls. On behalf of Just Energy Group Inc. Ken Hartwick Beth Summers Chief Executive Officer and President Chief Financial Officer 1. Independent auditors’ report To the Shareholders of Just Energy Group Inc. We have audited the accompanying consolidated financial statements of Just Energy Group Inc., which comprise the consolidated statements of financial position as at March 31, 2012 and 2011, and April 1, 2010, and the consolidated statements of income (loss), comprehensive income (loss), shareholders’ deficit and cash flows for the years ended March 31, 2012 and 2011, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Just Energy Group Inc. as at March 31, 2012 and 2011, and April 1, 2010, and its financial performance and its cash flows for the years ended March31, 2012 and 2011 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. /S/ Ernst & Young LLP Toronto, Canada, Chartered Accountants May 17, 2012. Licensed Public Accountants 2. JUST ENERGY GROUP INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (thousands of Canadian dollars) Notes March 31, 2012 March 31, 2011 April 1, 2010 ASSETS Non-current assets Property, plant and equipment 5 $ $ $ Intangible assets 6 Contract initiation costs Other non-current financial assets 11 Non-current receivables Deferred tax asset 16 Current assets Inventory 8 Gas delivered in excess of consumption Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current assets 11 Corporate tax recoverable - Restricted cash 7 Cash and cash equivalents TOTAL ASSETS $ $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) $ ) Accumulated other comprehensive income 12 Unitholders’ capital - - Shareholders’ capital 13 - Equity component of convertible debenture 15 - Contributed surplus - Shareholders’ deficit ) ) ) Non-controlling interest ) - TOTAL DEFICIT ) ) ) Non-current liabilities Long-term debt 15 Provisions 17 Deferred lease inducements Other non-current financial liabilities 11 Deferred tax liability 16 Liability associated with Exchangeable Shares and equity-based compensation 29 - - Current liabilities Bank indebtedness Trade and other payables Accrued gas payable Deferred revenue - Unit distribution payable - Income taxes payable Current portion of long-term debt 15 Provisions 17 Other current financial liabilities 11 TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ $ Guarantees (Note 23) Commitments (Note 26) See accompanying notes to the consolidated financial statements 3. JUST ENERGY GROUP INC. CONSOLIDATED STATEMENTS OF INCOME (LOSS) FOR THE YEARS ENDED MARCH 31 (thousands of Canadian dollars, except where indicated and per share amounts) Notes SALES 19 $ $ COST OF SALES 18(b) GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 18(a) Operating profit Finance costs 15 ) ) Change in fair value of derivative instruments 11 ) Proportionate share of loss from joint venture 10 ) - Other income Income (loss) before income taxes ) Provision for income taxes 16 PROFIT (LOSS) FOR THE YEAR $ ) $ Attributable to: Shareholders of Just Energy $ ) $ Non-controlling interest ) ) PROFIT (LOSS) FOR THE YEAR $ ) $ See accompanying notes to the consolidated financial statements Profit (loss) per share 21 Basic $ ) $ Diluted $ ) $ 4. JUST ENERGY GROUP INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE YEARS ENDED MARCH 31 (thousands of Canadian dollars) Notes Profit (loss) for the year $ ) $ Other comprehensive income (loss) 12 Unrealized gain on translation of foreign operations Amortization of deferred unrealized gain of discontinued hedges, net of income taxes of $13,150 (2011 - $21,384) ) ) Other comprehensive loss for the year, net of tax ) ) Total comprehensive income (loss) for the year, net of tax $ ) $ Total comprehensive income (loss) attributable to: Shareholders of Just Energy $ ) $ Non-controlling interest ) ) Total comprehensive income (loss) for the year, net of tax $ ) $ See accompanying notes to the consolidated financial statements 5. JUST ENERGY GROUP INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ DEFICIT FOR THE YEARS ENDED MARCH 31 (thousands of Canadian dollars) Notes ATTRIBUTABLE TO THE SHAREHOLDERS/UNITHOLDERS Accumulated deficit Accumulated deficit, beginning of year $ ) $ ) Loss on cancellation of shares 13 ) - Profit (loss) for the year, attributable to the shareholders ) Accumulated deficit, end of year ) ) DISTRIBUTIONS/DIVIDENDS Distributions and dividends, beginning of year ) ) Distributions and dividends 25 ) ) Distributions and dividends, end of year ) ) DEFICIT $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME 12 Accumulated other comprehensive income, beginning of year $ $ Other comprehensive loss ) ) Accumulated other comprehensive income, end of year $ $ SHAREHOLDERS’/UNITHOLDERS’ CAPITAL 13 Shareholders’/Unitholders’ capital, beginning of year $ $ Shares/units exchangedand issued - Shares/units issued on exercise/exchange of unit compensation Repurchase and cancellation of shares ) - Dividend reinvestment plan Shareholders’/Unitholders’ capital, end of year $ $ EQUITY COMPONENT OF CONVERTIBLE DEBENTURES 15 Balance, beginning of year $ $
